Citation Nr: 1426580	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-03 987	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for sensory deficit and motor weakness involving the sciatic nerve of the right leg.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a thoracic spine fracture, with posttraumatic arthritis and intervertebral disc syndrome, for the period prior to December 14, 2011, and in excess of 40 percent for the period thereafter.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, October 2009, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of this appeal, jurisdiction over the case was transferred to the RO in Atlanta, Georgia.

In July 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in October 2011 and May 2012 when they were remanded for further development.  For the reasons discussed below the Board finds that another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board notes that there may be pertinent evidence that has not been associated with the Veteran's claims file.  Specifically, a September 2013 VA treatment record noted that the Veteran was being treated by a private chiropractor.  A review of the record indicates that those treatment records have not been associated with the claims file.  Additionally, in the Veteran's June 1993 claim for service connection for an acquired psychiatric disability, to include PTSD, the Veteran indicated that he received mental health treatment at the North Florida Evaluation Center in Gainesville, Florida.  A review of the record indicates that only one request for those records was made and that a response was not received.  As the above-mentioned records might be pertinent to the Veteran's claim, and are not of record, VA must make reasonable efforts to obtain those records.  38 U.S.C.A. § 5103A(2)(B) (West 2002) (stating reasonable efforts requires VA to make at least two requests for private records unless the first requests makes it evident that further requests would be futile).

The Board's May 2012 remand directed the RO to determine and document the Veteran's in-service stressful events.  A review of the record indicates that the additional development regarding the Veteran's stressors was not conducted.  Accordingly, further development to verify the Veteran's stressors is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the April 2014 Supplemental Statement of the Case indicated that the Veteran refused to report for his scheduled VA examinations.  However, the record does not contain documentation of the notice of examination that was sent to the Veteran or notice from the VA medical facility documenting that the Veteran did not report for his examinations.  Accordingly, the Veteran should be afforded another opportunity to report for VA examinations. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the VA medical center in Chattanooga, Tennessee and any associated outpatient clinic records dated from February 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  With any necessary assistance from the Veteran, attempt to obtain his mental health treatment records, dated January 1991 through January 1992, from the North Florida Evaluation Center, and private chiropractic treatment records.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.

3.  Determine whether any of the Veteran's stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified.

4.  Send notice of the VA examinations to the Veteran and advise him of the consequences of failing to report for VA examinations scheduled in connection with claims for service connection under 38 C.F.R. § 3.655 (2013).  Notification should be documented in the claims file.  If the Veteran does not report for any scheduled examination, notice of that fact from the VA medical center should also be documented in the claims file. 

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

a.  The examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.

b.  In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how the criteria are not met. 

c.  In determining whether there are any other current psychiatric diagnoses other than PTSD, the examiner should address other psychiatric diagnoses noted in the VA treatment records, including depression, insomnia, and alcohol dependence, and reconcile such diagnoses with the examination results.

d.  If any acquired psychiatric disorder, to include PTSD, is diagnosed, the examiner is requested to opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include any corroborated in-service stressors.  

e.  If any of the Veteran's stressors are found to relate to a fear of hostile military or terrorist activity, opine whether the claimed stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

f.  The examiner should also offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such acquired psychiatric disorder, to include PTSD, was caused or has been aggravated by one or more of the Veteran's service-connected disabilities.  The Veteran's service-connected disabilities include residuals of a thoracic spine fracture, with posttraumatic arthritis and intervertebral disc syndrome, sensory deficit and motor weakness involving the sciatic nerve of the right leg, radiculopathy of the left leg, and status post appendectomy scar.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinions offered.

6.  Schedule the Veteran for VA spine and neurological examinations.  The claims folder must be provided to each examiner in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished. 

A complete rationale for all opinions must be provided.

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



